Citation Nr: 1230878	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating greater than 10 percent for angioneurotic edema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1981 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina, which granted service connection for angioneurotic edema and assigned a noncompensable rating. 

In June 2009 a hearing was held at the RO; the transcript is of record. 

During the pendency of the appeal, a July 2009 rating decision increased the initial rating to 10 percent for angioneurotic edema.  As the increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issue remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Angioneurotic edema attacks lasting more than one day occur between five and eight times per year; there is no laryngeal involvement.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for angioneurotic edema, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.312 , 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7118 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A November 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's available service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in June 2007, April 2011 and April 2012; the June 2007 examination was incomplete for rating purposes, but the April 2011 and April 2012 examinations were adequate for rating purposes as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Diagnostic Code 7118 currently provides a 10 percent rating for attacks without laryngeal involvement lasting one to seven days and occurring two to four times a year.  Attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or attacks with laryngeal involvement of any duration occurring once or twice a year are rated 20 percent disabling.  A 40 percent rating is assigned for attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year, or; attacks with laryngeal involvement of any duration occurring more than twice a year.  38 C.F.R. § 4.104 , Diagnostic Code 7118. 

Angioneurotic edema, also known as angioedema, is vascular swelling in the deep dermis. Essentially, it is hives in a lower layer of the skin. Dorland's Illustrated Medical Dictionary 83 (30th Ed. 2003). 

The Veteran has never reported, nor does the evidence suggest, any laryngeal involvement in any of the angioneurotic edema attacks. 

The Veteran is competent to report attacks he experiences.  The Veteran has reported that he has not always sought medical attention for his angioneurotic edema attacks as they would usually resolve after 48 hours and after taking prescribed medicine. 

In a February 2009 letter, a private physician specializing in allergies reported that the Veteran's symptoms occur three to five times per year.  In a May 2009 letter, the same physician reported that the Veteran had had three episodes since the last visit: February 15, 2009, March 12, 2009 and April 20, 2009, and that the Veteran was averaging one episode per month.   At a June 2009 RO hearing the Veteran reported experiencing at least three episodes in 2009 so far.  The record also indicates that the Veteran had episodes on January 8, 2009 and January 16, 2009 for which he sought urgent care.  

At the April 2011 examination the Veteran reported experiencing four attacks lasting two days each within the last 12 months and that he averaged three attacks per year.  At the April 2012 examination the Veteran reported having zero treatments with oral or topical medications within the last 12 months for any skin conditions. 

At a minimum, the Veteran had five episodes in the first half of 2009, and his treating physician found there to be three to five episodes per year.  The disability picture more nearly approximates the criteria required for a 20 percent rating.  38 C.F.R. § 4.7.  Cf. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  An initial evaluation of 20 percent for angioneurotic edema is warranted. 

A higher, 40 percent rating, is not warranted as the disability picture does not demonstrate angioneurotic edema attacks occurring more than eight times a year. 

Extraschedular 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected PFB but the medical evidence reflects that those symptoms are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  Furthermore the Veteran has reported no interference with employment. 

The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.
ORDER

An initial rating of 20 percent for angioneurotic edema is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


